IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,              : No. 498 WAL 2018
                                           :
                    Respondent             :
                                           : Petition for Allowance of Appeal from
                                           : the Order of the Superior Court
             v.                            :
                                           :
                                           :
JAQUAN WATSON,                             :
                                           :
                    Petitioner             :


                                     ORDER



PER CURIAM

      AND NOW, this 10th day of June, 2019, the Petition for Allowance of Appeal is

DENIED. The Application for Leave to File No Merit Response Letter Nunc Pro Tunc is

DENIED.